STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                             NO.    2022   KW   0093

VERSUS


JAMES      DEWITT     MCINTOSH,      II                               MARCH       28,    2022




In   Re:         James      Dewitt    McIntosh,       II,                   for
                                                            applying              supervisory
                writs,       22nd    Judicial     District        Court,     Parish      of   St.

                Tammany,      No.    576736.




BEFORE:         McDONALD,        LANIER,   AND WOLFE,       JJ.


        WRIT    DENIED.



                                               JP+m

                                               WIL
                                                EW




COURT      OF APPEAL,       FIRST    CIRCUIT




        DEPUTY    C   ERK   OF   COURT
                FOR   THE   COURT